DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 08/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassel USPN 5,219,216.
Regarding claim 1, Hassel discloses a case, comprising: a housing (figures: outer housing) having a body with an opening (figure 3: opening at top), an interior in the body accessible via the opening (see figure 3), and a lid configured to cover the opening (figures 2 and 3: lid 40); two removable inserts configured to fit inside the interior in a parallel configuration (figures: inserts 50), each insert including a cavity configured to house a chromatography column bed support (figures: some hypothetical 
The preamble “chromatography column bed support case” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson USPN 8,343,349 B2.
Regarding claim 1, Eriksson discloses a chromatography column bed support case, comprising: a housing (212) having a body with an opening (figure 3: body 212 with openings at top or bottom), an interior in the body accessible via the opening (see figure), and a lid configured to cover the opening (either 272 which covers the bottom opening or 209/211 which covers the opening in 228); two removable inserts configured to fit inside the interior in a parallel configuration (215 and 264), each insert including a cavity configured to house a chromatography column bed support (figure 3: interior of adapter assembly 215; cavity formed by based assembly 263 and tube 212; column 10, lines 51-54); and a removable divider disposed between the inserts, wherein the divider is sized and configured to separate the inserts (any of 228, 212 and 213 can be considered dividers). It is also noted that item 266 or 268 can be considered one of the inserts and item 264 can be considered the lid (see figure 3). 
Regarding claim 3, Eriksson discloses a plurality of spacer pads disposed between a side of one insert and the housing (spacer pads 225). 
Regarding claim 4, Eriksson discloses that each of the inserts and the divider includes a centrally located through hole, and wherein the through holes are coaxial (figure 3: coaxial central hole in features 215, 228 and 266). 
Regarding claim 5, Eriksson discloses that the cavity in each insert shares at least two dimensions with a chromatography column bed support (see figure 3: refs 228 and 268). 
Regarding claim 7, Eriksson discloses that the lid is removably affixed to the housing by a securing mechanism (figure 3: 264 is secured in place by fixing means 269). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson USPN 8,343,349 B2.
Eriksson is relied upon as above.
Regarding claims 2 and 6, Eriksson discloses that the inserts and the divider are sized and configured to extend from one end of the interior to an opposite end of the interior (see figure 3). Eriksson does not explicitly disclose that each of the inserts and the divider includes two symmetrical indentations positioned diametrically opposite from one another, or wherein each insert further comprises a recess located at an edge of the cavity, wherein the recess is deeper than the cavity. However, the use of such indentations and cavities are generally well-known in the art for attachment 
Regarding claims 8 and 9, Eriksson does not explicitly disclose that the securing mechanism is selected from the group consisting of a latch, a clasp, a hook-and-eye closure, a tie closure, an elastic closure, and an adhesive. However, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize any of these known securing mechanisms, as an obvious matter of design choice. MPEP 2144.03 (A-E). Absent persuasive evidence that the particular configuration of the claimed securing mechanism is significant, it is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 
Regarding claim 10, Eriksson does not explicitly disclose that the housing and the dividers include polyethylene. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 11, Eriksson does not explicitly disclose a plurality of the chromatography column bed support cases. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize multiple chromatography column bed support storage systems, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776